Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Response to Amendments
The amendment filed June 20th, 2022 has been entered. Claims 1, 3-12 and 14-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed March 21st, 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 14-15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN 206265286).
Regarding claims 1 and 12, Chen ‘286 teaches (figures 1-2) an arm (27, 35) mounted on a movable object, wherein the movable object comprises an unmanned aerial vehicle (UAV), the UAV comprises a vehicle body (1), the arm (27, 35) connected/mounted to the vehicle body/movable object (1) and a power device (flight motor mounting base (36) carries power device/motor) disposed on the arm, wherein the vehicle body comprises a first surface, a second surface opposite to the first surface and a vehicle body side between the first surface and the second surface (as shown in the figure below), the arm comprises a main arm (27) and an auxiliary arm (35) connected to the main arm (27), the main arm is in close contact with the vehicle body/movable object (1) side and the auxiliary arm is in close contact with the second surface after the arm is folded (English Translation, Pg. 4 Para 5-7; Pg. 5 Para 3; distance between auxiliary arm and second surface is reduced bringing them in close contact as the arms are moved from an unfolded configuration (figure 1) to a folded configuration (figure 2)).

    PNG
    media_image1.png
    422
    573
    media_image1.png
    Greyscale

Regarding claim 14, Chen ‘286 teaches (figures 1-2) teaches the UAV, wherein the vehicle body is provided with an accommodating groove corresponding to the arm, and the arm is accommodated in the accommodating grove after being folded (the surface of the body in touch with the arm is an accommodating groove).
Regarding claim 15, Chen ‘286 teaches (figures 1-2) teaches the UAV, wherein there are at least two arms (one on each side of the UAV as clearly seen in figure 1), each arm comprises a main arm (27) and an auxiliary arm (35) connected to the main arm, the power device is disposed on the auxiliary arm (35) (flight motor mounting base (36) of the auxiliary arm (35) carries power device/motor), and after the two arms are folded the power devices located on the two auxiliary arms respectively are disposed in directions away from each other (clearly seen in figure 2; flight motor mounting base (36) carrying power device/motor faces away from each other).
Regarding claim 19, Chen ‘286 teaches (figures 1-2) teaches the UAV, wherein a limiting structure/ transverse fold assembly (2) is disposed at a joint of the arm and the vehicle body (transverse fold assembly restrict/limit the motion of the arm).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 206265286) as applied to claim 2 above, and further in view of Kawasaki et al. (WO 2016159383).
Regarding claim 3, Chen ‘286 teaches (figures 1-2) teaches the arm according to claim 2 but it is silent about the main arm comprising at least two connecting rods, one end of at least of the at least two connecting rods being connected to the auxiliary arm.
However, Kawasaki et al. ‘383 teaches (figures 1-3) the flying object (100) with a frame/arm (20) comprising plurality of links/rods connected to each other that function as a plurality of bendable joints (English Translation, Pg. 3 Para 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen ‘286 to incorporate the teachings of Kawasaki et al. ‘383 to configure the main arm comprising at least two connecting rods, one end of at least of the at least two connecting rods being connected to the auxiliary arm. One of ordinary skill in art would recognize that doing so would provide the flexibility of an arm and enhance compactness of the movable object by closely aligning arm of the movable object with an outline of the movable object.
Regarding claim 4, modified Chen ‘286 teaches (figures 1-2) the arm, wherein in the main arm comprises a first connecting rod and a third connecting rod connected to one end of the first connecting rod, and the auxiliary arm is connected to a tail end of the third connecting rod (this configuration is achieved by the main arm with two connecting rods). 
Regarding claim 5, modified Chen ‘286 teaches (figures 1-2) teaches the arm, wherein the main arm further comprises a second connecting rod, one end of the second connecting rod being connected to one end of the first connecting rod, and the other end being connected to one end of the third connecting rod (this configuration is achieved by adding a connecting rod in between first and third connecting rods).
Regarding claim 6, modified Chen ‘286 teaches (figures 1-2) teaches the arm, wherein the second connecting rod is hinged to one end of the first connecting rod (plurality of links/rods connected to each other functions as a plurality of bendable joints/hinges (Kawasaki et al. ‘383-English Translation, Pg. 3 Para 3)).
Regarding claim 7, modified Chen ‘286 teaches (figures 1-2) teaches the arm, wherein the third connecting rod is hinged to the second connecting rod (plurality of links/rods connected to each other functions as a plurality of bendable joints/hinges (Kawasaki et al. ‘383-English Translation, Pg. 3 Para 3)).
	Regarding claim 8, modified Chen’286 teaches (figures 1-2) the arm, wherein angle α is in between the first connecting rod and the second connecting rod, and an angle β is in between the second connecting for and the third connecting rod (links/rods connected to each other functions as bendable joints/hinges forming an angle) but it is silent about angle α and angle β as an obtuse angle. It would have been obvious to one having ordinary skill in the art at the time the invention was made to angle α and angle β as an obtuse angle to outline movable object, as needed, of various dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 9, modified Chen ‘286 teaches (figures 1-2) teaches the arm, wherein the auxiliary arm is hinged to the tail end of the third connecting rod (plurality of links/rods connected to each other functions as a plurality of bendable joints/hinges (Kawasaki et al. ‘383-English Translation, Pg. 3 Para 3) and motor (30b) is hinged to the connecting rod/link (clearly seen in figure 2).
Regarding claim 10, modified Chen ‘286 teaches (figures 1-2) teaches the arm, wherein a middle portion of the auxiliary arm is hinged to the tail end of the third connecting rod (arm (27) is connected at the middle portion of arm (35).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 206265286) as applied to claim 1 above, and further in view of Kawasaki et al. (WO 2016159383).
Regarding claim 11, Chen ‘286 teaches (figures 1-2) teaches the arm, wherein the arm has certain strength (connecting rods/links are made up of a material which has certain strength) but it is silent about the arm as a flexible member, and a shape of the flexible member is changeable according to the outline of the movable object, so that the arm is in contact with the outline of the movable object after being folded. 
However, Kawasaki et al. ‘383 teaches (figures 1-3) the flying object (100) with a frame/arm (20) comprising plurality of links/rods connected to each other that function as a plurality of bendable joints (English Translation, Pg. 3 Para 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen ‘286 to incorporate the teachings of Kawasaki et al. ‘383 to configure the arm as claimed (connecting rods/links makes arm flexible which can be changed according to the outline of the movable object). One of ordinary skill in art would recognize that doing so would provide the flexibility of an arm and enhance compactness of the movable object by closely aligning arm of the movable object with an outline of the movable object.
Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 206265286) as applied to claim 15 above, and further in view of Oudi (JP 2017516699).
Regarding claim 16, Chen ‘286 teaches (figures 1-2) teaches the UAV, the landing gear attached to the vehicle body (1) (clearly seen in figures 1-2) but it is silent about the auxiliary arm provided with a landing gear.
However, Oudi ‘699 teaches (figures 1-4) an airplane with an arm (12) comprising landing leg/gear (16) (Pg. 2 Para 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chen ‘286 to incorporate the teachings of Oudi ‘699 to configure the auxiliary arm provided with a landing gear. One of ordinary skill in art would recognize that doing so would assist in landing operation with better stability (landing gears at four corners provide better stability during landing operation).
Regarding claim 18, modified Chen ‘286 teaches (figures 1-2) the UAV according to claim 16 but it is silent about the landing gear further provided with the antenna.
However, Oudi ‘699 teaches (figures 1-4) the landing leg/gear (16) including a landing leg bottom cover (166) wherein the antenna is effectively protected by providing the antenna chamber (167) in the landing leg bottom cover (Pg. 3 Para 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chen ‘286 to incorporate the teachings of Oudi ‘699 to configure the landing gear provided with the antenna. One of ordinary skill in art would recognize that doing so would reduce an extra component from the UAV as the antenna is provided within the landing gear.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 206265286) and Oudi (JP 2017516699) as applied to claim 16 above, and further in view of Olm et al. (US 9,260,184).
Regarding claim 17, modified Chen ‘286 teaches (figures 1-2) the UAV, wherein there is a certain distance between the at least two auxiliary arms after the at least two arms are folded (clearly seen in figure 2) but it is silent about the landing gear hinged to the auxiliary arm, and the landing gear folded and received between the at least two auxiliary arms.
However, Olm et al. ‘184 teaches (figures 1-2) a leg/ landing gear (31) pivotally attached to a bottom portion of the rotor assembly (7) wherein each leg is movable from stored position to an operating position (Col. 4 Lines 42-50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chen ‘286 to incorporate the teachings of Olm et al. ‘184 to configure the landing gear as claimed. One of ordinary skill in art would recognize that doing so would reduce the size of the UAV for storage.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 206265286) as applied to claim 19 above, and further in view of Tian et al. (CN 106904267).
Regarding claim 20, modified Chen ‘286 teaches (figures 1-2) the UAV according to claim 12, but it is silent about a limiting structure comprising a mounting member and an elastic component, wherein:
the mounting member comprises a main body portion and a rotating shaft, the rotating shaft connects the vehicle body and the main body portion, the arm is sleeved on the rotating shaft, a surface of the main body portion facing the arm comprises a first blocking portion, a surface of the arm facing the main body portion comprises a second blocking portion, the elastic component is sleeved on the rotating shaft, one end of the elastic component abuts against the arm and the other end abuts against the vehicle body.
However, Tian et al. ‘267 teaches (figures 1-10) a limiting structure comprising a mounting member/ limiting device (3) and an elastic component (34), the mounting member comprising  a main body portion/bottom plate (31) and rotating shaft/center pin axle (32), the rotating shaft connects the machine arm connector (5) (machine arm connector is a part of a vehicle body) and the main body portion (clearly seen in figure 2),  the machine arm fixing member (part of an arm) (1) is sleeved on the rotating shaft (clearly seen in figure 3), a surface of the main body portion facing the machine arm fixing member (part of an arm) (1) comprises a first blocking portion/pin shaft (33), a surface of the machine arm fixing member/locating plate (13) facing the main body portion comprises a second blocking portion/ first locating pin hole (B) (clearly seen in figure 7), the elastic component/spring (34) is sleeved on the rotating shaft (32), one end of the elastic component abuts against the machine arm fixing member and the other end abuts against the vehicle body/machine arm connector (5) (machine arm connector is a part of a vehicle body) (English Translation Pg. 4 Para 17-18; Pg. 5 Para 1-3, 9; Pg. 6 Para 2,4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chen ‘286 to incorporate the teachings of Tian et al. ‘267 to configure the limiting structure as claimed. One of ordinary skill in art would recognize that doing so would limit the positioning of the arm and the vehicle body at different angles.
Response to Arguments
Applicant's arguments filed June 20th, 2022 have been fully considered but they are not persuasive. Given the amendment, new mappings are shown in the rejection above, Applicant’s arguments are thus met in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642